Exhibit 10.19
 
Marten Transport, Ltd.
 
2011 Non-Employee Director Compensation Summary
 
The Board of Directors of Marten Transport, Ltd. approved the following fee
schedule for non-employee directors for fiscal year 2011:
 
Annual Board retainer
  $ 22,500  
Lead Director
    5,000  
Audit Committee chair
    15,000  
Compensation Committee chair
    7,500  
Nominating/Corporate Governance Committee chair
    2,500  



The company generally pays non-employee directors a fee of $1,000 for each Board
meeting attended, $750 for each committee meeting attended, and reimburses them
for out-of-pocket expenses of attending meetings.
 
Pursuant to the non-employee director option program adopted on March 1, 2006,
which is similar to the program that was suspended in 2004, each non-employee
director will also receive an automatic grant of an option to purchase 2,500
shares of common stock annually upon re-election to the Board by the
stockholders.  These options will be issued at a per share exercise price equal
to the fair market value of one share of common stock on the grant date and
expire ten years from the grant date.